COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Amy Williams

Appellate case number:   01-15-00685-CV

Trial court case number: 703024

Trial court:             309th District Court of Harris County

       Relator’s Motion for Emergency Temporary Relief is DENIED.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: August 14, 2015